Citation Nr: 1138617	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran was afforded a May 2009 video-conference hearing before the Board.  A copy of the transcript is of record.  

This appeal was previously before the Board in July 2009, at which time it was remanded to obtain outstanding social security and treatment records, and for VA examinations of the disabilities.  The Veteran was afforded VA audiological and psychiatric examinations in November 2009, with an April 2011 addendum.  As will be discussed below, the opinions regarding hearing loss and tinnitus are adequate.  In addition, outstanding social security records and VA treatment records are now associated with the claims folder.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to the issues of service connection for bilateral hearing loss and tinnitus.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  For the reasons discussed below, the Board finds the psychiatric examination was not in compliance with the prior remand instructions.

In July 2009, the Veteran requested aid and attendance, and this issue has not yet been addressed by the RO.  As such, the Board does not have jurisdiction over it, and refers it to the RO for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss disability pursuant to VA regulation.  

2.  The competent evidence is at least in equipoise as to whether the Veteran's tinnitus is causally related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In February 2003 and January 2008, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, a March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the March 2003 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in June 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues of service connection for bilateral hearing loss and tinnitus have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Board is aware that in March 1994 the Veteran was informed his records from the Sepulveda VA were not available because of damage sustained to facilities during an earthquake.  Although there would typically be a heightened duty to assist, in this case VA treatment records from the Sepulveda VA, dated from 1990 forward were later associated with the claims folder, and as such the duty to assist is not heightened.  Social security records associated with the claims folder show that the Veteran is in receipt of benefits for a psychiatric disability, and as such, no further records need to be obtained for the issues decided herein.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran has also been afforded a VA audiological examination in November 2009.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and is adequate for purposes of this appeal.  In May 2009, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims for entitlement to service connection for bilateral hearing loss and for tinnitus is warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that his hearing loss and tinnitus are a result of noise exposure in service.  His DD Form 214 shows that his military occupational specialty was as an antitank assaultman.  

Service treatment records show that in September 1977 an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
15
15
10
-
5

The Board acknowledges that an audiogram from June 1977 is also of record, and may show bilateral hearing loss; however, as will be discussed below, the claim of entitlement to service connection for a bilateral hearing loss disability turns on whether there is a current hearing loss disability.  

A March 2005 VA audiology report shows that the Veteran reported hearing constant "static" in his ears for many years with a recent "bubble" or "popping" sound in his left ear.  He reported exposure to excessive military noises.  An audiogram is of record, and the graphical representation between 500 and 4000 Hz does not suggest that his hearing level is greater than 26 for at least three frequencies, nor does it suggest that his hearing level is 40 or above for any of the applicable frequencies.  The examiner noted that left ear air conduction pure tone threshold was slightly worse by 10 dBs since the previous audiogram evaluated at 6000 Hz.  The right ear was deemed to have normal hearing sensitivity and the left ear mild sensorineural hearing loss from 6000 to 8000 Hz with normal hearing sensitivity from 250 to 4000 Hz.  

At his May 2009 hearing, the Veteran indicated that he worked as a weapons specialist and trained almost daily.  The Veteran discussed noise exposure while in service, and described using a rocket launcher, machine weapons and mortars, and a recoil cannon.  He reported that he used "little ear plugs" and his representative clarified that he did not use actual cranials or earmuff protection.  He indicated that he was exposed to loud noises, and not provided adequate ear protection.  The Veteran reported that such noise exposure occurred daily, and that he developed difficulty hearing and ringing in his ears that he has experienced ever since service.  

At his November 2009 VA audiological examination the Veteran reported that he could not recognize words and had difficulty understanding what others said.  He reported that his bilateral tinnitus fluctuated in intensity and volume, but was constant, and sounded like a hum, with gradual onset first noticed during his military service.  His history as an antitank assaultman in the service from 1977 to 1978 was reviewed, including duties such as firing weapons.  The Veteran reported military noise exposure to antitank weapons, small arms, gunfire, rifles, cannons, rocket launchers, explosions and dynamite.  He reported wearing foam ear protection during firing.  The Veteran reported that after service he was exposed to minimal occupational noises, such as to carpentry tools, with occasional use of hearing protection.  He reported that he was mostly around pneumatic tools, such as staple guns, rather than power tools.  The Veteran denied recreational noise exposure.  The Veteran reported functional deficits from his tinnitus, and reported that his tinnitus hurt and bothered his ears, and that humming from his tinnitus adversely affected his hearing.  

The examiner reviewed the Veteran's audiograms from September 1977 and March 2005.  The Board acknowledges that an audiogram from June 1977 is also of record, and finds that even if this audiogram revealed hearing loss on that date, because there is no evidence of a current hearing loss disability pursuant to VA standards, the examiner's failure to discuss such audiogram is not detrimental to the Veteran.

An audiogram given as part of the examination, revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
15
10
20
15
LEFT
15
10
5
20
35

Maryland CNC testing revealed speech recognition of 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported functional deficit from his hearing loss, reporting that "words change their shape."  The Veteran also indicated that he could not hear the words of others clearly, and had to ask others to repeat themselves often.  

As such, the VA examiner observed that the Veteran had clinically normal hearing in the right ear, and normal to mild sensorineural hearing loss in the left ear.  The examiner noted that hearing loss did not meet the VA criteria for impaired hearing in either ear.  Medical follow-up was recommended due to asymmetric hearing loss and abnormal acoustic immittance results.  

Regarding tinnitus, the examiner opined that it was at least as likely as not that the Veteran's tinnitus was the result of or aggravated by the excessive noise experienced during service.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding his allegations that he was exposed to loud noises while in service, and that he has experienced hearing loss and ringing in his ears ever since.  To this extent, the Veteran has claimed hearing loss and tinnitus disabilities; however, the Board finds that the Veteran's assertions are of little or no probative value in deciding the appeal regarding his hearing loss where the medical evidence shows that he does not have a current hearing loss disability pursuant to VA standards.  In contrast, the Board finds that the Veteran's competent and credible statements of ringing in his ears since service are found to hold significant probative weight.

Further, the VA examiner concluded that the Veteran's tinnitus was the result of excessive noise during service.  This opinion is based on the competent and credible reported history of the Veteran in regards to his exposure to loud noises in-service, including those from firing antitank weapons.  In addition, the examiner conducted an audiological examination of the Veteran prior to offering an opinion as to the etiology of his tinnitus.  As such, this opinion is also given significant probative weight. 

In the absence of evidence of a hearing loss disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a bilateral hearing loss disability is denied because current disability is not shown.  

Consequently, the Board finds the evidence of record is against the award of service connection for a bilateral hearing loss disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

As the evidence is at least in equipoise regarding the tinnitus, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  Consequently, the Board finds the evidence of record supports service connection for the Veteran's tinnitus.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Acquired Psychiatric Disorder

The Veteran's service treatment records reveal that in June 1977 his entrance examination was negative for a psychiatric disability.  The Veteran was afforded an additional psychiatric examination at this time due to a history of arrests.  The examiner concluded that there was no history of drug use, or record of significant offense, and that the Veteran was motivated for duty.  

The Veteran's service personnel records show that in March 1978 he was not recommended for promotion due to substandard performance of duty, appearance, and a poor attitude.  In May 1978 his performance continued to be substandard and he continued to not be recommended for promotion.  In June 1978, the Veteran was hospitalized with complaints of paranoid ideation and reports of auditory and visual hallucinations.  Although originally admitted for alcohol detoxification, he showed signs of psychosis.  Psychological testing suggested acute psychosis, and the following diagnosis was made: schizophrenia, schizo-affective, depressed manifested by history precipitating, undetermined; predisposition undetermined, impairment, marked.  The final diagnosis was for schizophrenia, latent type.  It was noted that although the Veteran might seem calm and relaxed, that was a part of his severe character pathology, and should not be interpreted as a sign of fitness for duty.  In July 1978, the Veteran denied problems at that time with imagination or hearing voices, but occasionally felt that someone was following him.  The Veteran reported that he often felt sad, had difficulty with racing thoughts and sometimes heard voices.  

In August 1978, the Veteran was admitted to a hospital in conjunction with a Medical Evaluation Board (Medical Board).  The diagnosis was schizoid, personality disorder, with antisocial traits, and it was noted that the Veteran had shown an inability to adapt to military life.  His history of hospital admission for intoxication, with later transfer to the psychiatric ward for evaluation of psychiatric symptoms, including paranoid ideations, with auditory and visual hallucinations was reviewed.  The Veteran was notably later transferred to Tripler Army Medical Center, where he adjusted well to the hospitalization; however, when given a weekend pass he went on an unauthorized absence, and returned to the hospital several days later intoxicated and belligerent.  He was then transferred to Oakland.  Mental status examination revealed no psychosis or disabling neurosis, affect was consistent with disgruntled mood.  On admission to the psychiatric service at the Naval Regional Medical Center, the Veteran's physical was within normal limits, as were his laboratory results.  His history and medical records were obtained.  It was determined that the Veteran showed long term evidence of schizoid personality traits including helplessness, indecisiveness, bad temper, shouting, stubbornness, irritability, temper tantrums, unsociability, seclusiveness, and selfishness.  He had reportedly injured others in the past, including his girlfriend, and had a history of injuring a pet animal.  The Medical Board concluded that the Veteran was unsuitable for duty.  The Medical Board also noted the Veteran's primary diagnosis was retained as schizoid personality disorder, with antisocial traits, manifested by inability to adapt to military life with heavy alcohol use, delusional thinking, impulsivity, seclusiveness, and temper tantrums.  The Medical Board considered the condition to have existed prior to service; however, for the Board's purposes, the Veteran is presumed to have been sound on entry to service.  

VA treatment records from 1990 to 1994 show that the Veteran had a history of sleep disorder.  In March 1992, the examiner noted that the Veteran reported being diagnosed as paranoid schizophrenic while in the military, but had not had symptoms since.  The Board is aware, however, that other examiners have noted the limitations in the Veteran's insight into his own psychiatric disability, and as such, this denial of symptoms holds miniscule probative value.  The Veteran was intermittently poorly groomed, and noted to abuse alcohol.  Other symptoms included angry affect, depressed mood, assaultive behavior, poor concentration, anxiety, hallucinations (related to alcohol), hearing voices, paranoia, suspiciousness and violence.  The Veteran was on various medications including Lithium.  A treatment note from July 1990 indicated that the Veteran had complained of increased nervousness, and chronic paranoia secondary to nerves since at least 1985.  Diagnoses included depression with dysthymic mood, generalized anxiety disorder, and a history of depression and somatization disorder, as well as a history of alcohol abuse and paranoid schizophrenia.

A statement was submitted from Ms. [redacted], who stated that she lived with the Veteran from 1989 to 1994.  She indicated that during that time the Veteran displayed mood swings, violent tendencies and an excessive need for sleep.  

VA treatment records from January 1995 to January 2009 are of record.  They reveal that the Veteran was variously assigned with decreasing global assessment of functioning scores since 2001 to 2009 ranging from 60 to 45.  The records also show various psychiatric treatment, to include such medications as Haldol, Navane, Risperdal, Lithium, Prozac, Zyprexa, Temazepam, and Klonopin.  The Veteran was variously diagnosed as having anxiety disorder and schizophrenia.  He continued to report such symptoms as hallucinations, paranoia, low motivation, anxiety, and insomnia.  In addition, a letter from Ryan Horst, M.D. observed that the Veteran was seen for VA treatment for paranoid schizophrenia and actively involved in medication treatment. 

At a June 1995 RO hearing, the Veteran indicated that he had not experienced hallucinations or similar symptoms prior to service.  He emphasized that he was hospitalized while in service, and diagnosed as having paranoid schizophrenia.  He indicated that he did not seek treatment for his disability immediately after service, but self-medicated with alcohol.  He reported that he first sought treatment from the VA in Sepulveda.  He reported that he was hospitalized for the first time since discharge for his disability just the previous year.

In a September 1998 Board hearing the Veteran was unsure when he was first hospitalized following service.  His remaining testimony was essentially the same as that presented in June 1995.  He indicated that he first experienced psychiatric symptoms such as hearing voices while in service, and was therein diagnosed with schizophrenia.  Since service, he indicated that he had received treatment, to include multiple hospitalizations from the VA in Sepulveda and West Wilshire, as well as private treatment from Simi Valley Medical Health Center.  At that time he indicated that he started treatment approximately four years prior, which would have been in 1994.  He stated, however, that he had possibly been hospitalized in 1991, and had difficulty remembering such details.  The Board observes that treatment records from Simi Valley Medical Health Center are not associated with the claims folder.

Social Security Administration records, received pursuant to a May 2009 remand, show that in December 2008 a decision was made to continue the Veteran's disability benefits, which were in effect for paranoid schizophrenia, and other functional psychotic disorder.  A social security examiner observed that according to a comparison point decision the Veteran's disability met the necessary criteria due to chronic paranoid schizophrenia, August 1996.  Psychiatric treatment from the VA was considered by the social security examiner, and as such it was noted that the Veteran continued bi-weekly follow-up treatment at the VA for his paranoid schizophrenia, chronic.  Mental status examination revealed increasing paranoia and hallucinations.  The Veteran was noted to be homeless, and to have an irritable mood, blunted affect, hear voices, and display poor insight and judgment.  As such, the social security examiner noted that the Veteran's condition had not improved despite his compliance with medications.  

At his May 2009 hearing, the Veteran indicated that he was first diagnosed with his psychiatric disorder in early January 1978, around which time he sleepwalked and was generally "scared of things" and paranoid.  He explained that while in service he was treated for his symptoms for approximately six months, and at numerous facilities including in Okinawa, the Philippines, Hawai'i and California.  The Veteran and his representative indicated that he had been in receipt of social security disability benefits for his schizophrenia in excess of twelve years.  

The Veteran was afforded a VA psychiatric examination in November 2009.  At that time the claims folder was reviewed.  The examiner commented that the Veteran had a long history of chronic paranoid schizophrenia dating to 1978.  The examiner indicated that the Veteran had VA treatment since 1999, with his most recent psychiatric hospitalization in 1999.  The Veteran reported a history of psychiatric hospitalizations since 1978, with frequent hospitalizations during the early years for active psychosis.  Reviewing the Veteran's history, the examiner observed that the Veteran had achieved a permanent and stationary status with respect to his psychiatric condition.  

Observing the Veteran's general appearance, it was evident that his clothes were disheveled, and he had hypoactive avolitional psychomotor activity.  His speech was impoverished, hesitant and slow with a blunted, flat affect, and rather blunted mood.  His attention was intact, as he was able to perform serial sevens and spell a word forward and backward.  He was oriented to person, time and place.  His thought process was rambling and illogical and his thought content was preoccupied with one or two topics, ideas of reference, delusions, and paranoid ideation.  His persistent delusions were persecutory, bizarre.  As for judgment, he understood the outcome of his behavior, was of average intelligence, and partially understood that he had a problem.  The Veteran reportedly did not have sleep impairment.  The Veteran experienced auditory hallucinations that were persistent.  The Veteran did not have inappropriate behavior, and was able to interpret proverbs appropriately.  The Veteran did not experience obsessive ritualistic behaviors, homicidal or suicidal thoughts.  The extent of his impulse control was good, and there were no episodes of violence.  The examiner observed that the Veteran appeared almost totally amotivational spending all of his time watching television.  He was unable to maintain minimum personal hygiene, as he was quite disheveled.  There was no a problem with activities of daily living.  The examiner commented that the Veteran was preoccupied with the idea that the VA had planted "posts" in his head to allow the LAPD to spy upon him.  The Veteran's remote, recent, and immediate memory were normal.  

The examiner continued the diagnosis of schizophrenia paranoid type, chronic.  The Veteran was observed to have had a long term history of marginal functionality.  The examiner noted that given the Veteran's level of positive and negative symptoms, it would be impossible for him to hold meaningful employment.  

In an April 2011 addendum to the examination, the examiner indicated that according to the Veteran, when he was discharged from service he was offered a service-connected pension, but declined because he did not understand the nature of the benefit offered.  The examiner noted that he was unable to discern any record to support that contention.  The examiner opined that even if the above were true, it would be difficult if not impossible to draw an etiologic connection between the Veteran's "years" of service, and the development of his psychiatric illness.  The Veteran, therefore opined that there was no connection that existed between the Veteran's service and the unfortunate development of his major psychiatric disability.  

The Board finds the examiner's April 2011 opinion to be inadequate where the underlying question, whether any psychiatric disability is related to service, rather than solely as due to his 10 months (as opposed to "years") in service, was not adequately addressed.  Further the examiner did not provide a rationale that explains the Veteran's various psychiatric diagnoses while in service and how they are or are not connected to his current disability and claims of similar and continuous symptomatology.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary to afford the Veteran another VA examination.  The Board requests the examination be scheduled with a different examiner to address the Veteran's psychiatric disability.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the Veteran indicated he received treatment from Simi Valley Medical Health Center for his psychiatric symptoms; however, such private treatment records have not been requested.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b). 

In addition, the record is unclear as to whether there are outstanding VA treatment records prior to 1990, but while on remand, such records should be specifically requested, and a negative response associated with the claims folder if they are unavailable.  Due to the passage of time, VA treatment records since 2009 should also be requested and associated with the claims folder.  Id. 

The Board also observes that there are outstanding Social Security Administration records.  Specifically, the corresponding August 1996 Social Security Administration decision referenced by the currently obtained records is not associated with the claims folder, and is pertinent in establishing a timeframe for the Veteran's psychiatric symptoms, which would assist the Board in deciding the claim for service connection.  VA's duty to assist includes obtaining relevant Social Security Administration records when they are potentially pertinent to a pending VA disability claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, request any outstanding treatment records from Simi Valley Medical Health Center.  Any negative response from a facility identified by the Veteran must be documented for the record. 

2.  Request any VA treatment records prior to 1990, and since 2009 be associated with the claims folder.  Any negative response muse be documented for the record.

3.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran.  In particular, request the referenced August 1996 decision.  These records should be associated with the claims file.  Any negative response from the SSA must be documented in the claims folder.

4.  Following receipt of any outstanding records, schedule the Veteran for a comprehensive psychiatric examination with an examiner other than the one who provided the November 2009 examination and 2011 opinion.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of schizophrenia or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service, is due to or otherwise related to service.  The examiner must fully explain all findings and opinions in sufficient detail.  The examiner should specifically address the Veteran's psychiatric symptomatology in service, and his assertions of continuous symptoms since service, to include hospitalizations and VA treatment.  

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


